NUMBER 13-18-00321-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ORLANDO CAMPOS,                                                           Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                  On appeal from the 156th District Court
                         of Bee County, Texas.


                         ORDER OF ABATEMENT
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      Appellant, Orlando Campos appearing pro se, appeals the trial court’s order dated

May 29, 2018 denying his post-conviction motion for forensic DNA testing under Chapter

64 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. arts.

64.01-.05 (West, Westlaw through 2017 1st C.S.).
       On October 12, 2016, appellant was convicted for possession of a controlled

substance with intent to deliver, tampering with physical evidence, and unlawful

possession of a firearm by felon. The trial court’s certification of the defendant’s right to

appeal is dated October 12, 2016 and states that this “is not a plea-bargain case, and the

defendant has the right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

       The record does not contain a certification of defendant’s right to appeal showing

that appellant has the right to appeal denial of his DNA motion under Chapter 64. Texas

Rule of Appellate Procedure 25.2(a)(2) requires the trial court to enter certification of

defendant’s right of appeal “each time it enters a judgment of guilt or other appealable

order.” See id. 25.2(a)(2).

       Accordingly, this matter is ABATED and REMANDED to the trial court to prepare

an amended certification of appellant’s right of appeal consistent with the record. See

TEX. R. APP. P. 25.2(f); Dears v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005).

On remand, the trial court shall immediately issue notice of a hearing and accordingly

conduct a hearing addressing the foregoing matter.            We further direct that, after

conducting the hearing, the trial court certify whether appellant has the right of appeal.

The trial court's certification, and any orders it enters, shall be included in a supplemental

clerk's record. The trial court is directed to cause the supplemental clerk's record to be

filed with the Clerk of this Court within thirty days of the date of this order. Should the

trial court require more time to comply with the directions of this Court, it shall request an

extension prior to the expiration of this deadline.




                                              2
       It is so ORDERED.

                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of July, 2018.




                           3